United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4305
                         ___________________________

   Paul Batsche; Scott Gale; Jeff Huberty; Doug Jones; Maggy Kottman; Gary
   Thaden; Tom Vail, as Trustees of the Twin City Pipe Trades Welfare Fund;
                                  Michael Tieva

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

    Thomas E. Price, in his official capacity as Secretary for the United States
                  Department of Health and Human Services

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 18, 2017
                             Filed: November 27, 2017
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

      Appellants are trustees of the Twin City Pipe Trades Welfare Fund, which
operates a self-insured, self-administered group health plan. In December 2014, the
Fund paid a $762,663.90 fee to the U.S. Department of Health and Human Services,
under the transitional reinsurance program in the Patient Protection and Affordable
Care Act (ACA). See 42 U.S.C. § 18061(b)(1)(A) (“health insurance issuers, and
third party administrators on behalf of group health plans, are required to make
payments to an applicable reinsurance entity for any plan year beginning in the 3-year
period beginning January 1, 2014”). In January 2015, the Fund sued the Department,
alleging the fee does not apply to self-insured, self-administered plans. The Fund
asked the court to declare that it was not required to “submit a Transitional
Reinsurance Fee for benefit year 2014” and was “entitled to reimbursement of its
mistaken payment to the Department . . . .” It sought “a judgment against the
Defendant in the amount of $762,663.90.” The district court1 dismissed for lack of
subject matter jurisdiction. Batsche v. Burwell, 210 F. Supp. 3d 1130, 1137 (D. Minn.
2016). The Fund appeals.

       Subject-matter jurisdiction is a question of law this court reviews de novo. ABF
Freight Sys, Inc. v. International Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir.
2011). The plaintiff bears the burden of establishing jurisdiction. Osborn v. United
States, 918 F.2d 724, 730 (8th Cir. 1990). The Fund argues the Administrative
Procedure Act (APA) waives the Department’s sovereign immunity. Under the APA,
sovereign immunity is waived if the claimant challenges a “final agency action,” seeks
relief “other than money damages,” and has “no other adequate remedy in a court.”
5 U.S.C. §§ 702, 704. The district court found the APA does not waive sovereign
immunity because the “‘true nature’ of this lawsuit is a claim for money damages.”
Batsche, 210 F. Supp. 3d at 1135. Even without sovereign immunity, the court found
“the Tucker Act would vest exclusive jurisdiction over this lawsuit in the United
States Court of Federal Claims.” Id. at 1136, citing 28 U.S.C. § 1491(a)(1); State of
Minn. by Noot v. Heckler, 718 F.2d 852, 857 (8th Cir. 1983) (“The exclusive


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-
jurisdiction of the [Court of Federal Claims] applies to monetary claims in excess of
$10,000 against the United States and its agencies.”).

      The district court did not err in its thorough and well-reasoned decision.
Further discussion of the matter would have no precedential value. See 8th Cir. R.
47B.

                                    *******
      The judgment is affirmed.
                      ______________________________




                                         -3-